Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Wang (US 2019/069340 A1).
Regarding claim 1 (9, 12, 20), Wang discloses a  method for networking, applied to a first router, the method comprising: 
receiving a probe request sent by at least one second router (figs. 1-2, [0023], router 2 receives a probe request from relay device); 
determining a router to be networked from the at least one second router according to the probe request (figs. 1-2, [0023],  routing device may judge, based on the first detection code and the device information of the wireless relay device which are carried in the Probe Request packet, whether the wireless relay device is allowed to be connected to this wireless routing device),
returning a networking request carrying networking matching information to the router to be networked, and enabling wireless access of the first router, the networking matching information being provided to the router to be networked for networking matching (figs. 1-2, [0018][0023-29][0051], send a Probe Response packet to the wireless relay device when it is determined that it is allowed); and 
after the router to be networked has enabled wireless access of the router to be networked based on the networking request, completing networking by establishing, based on wireless access of the first router and wireless access of the router to be networked, a connection with the router to be networked (figs. 1-3, s104, [0051-55], send an authentication request to establish a connection with the router 2; S304).

Regarding claim 2 (13), Wang discloses the method of claim 1, wherein the probe request carries an address of the at least one second router ([0031], device information of the wireless relay device is a MAC address), and determining the router to be networked from the at least one second router according to the probe request comprises: 
determining, based on the probe request received, a signal strength of a signal of the at least one second router as received by the first router ([0036], judge based on the RSSI value carried in the request);
in response to the at least one second router being one second router and an address of the one second router being in a list of addresses to be networked, taking the one second router as the router to be networked (figs. 1-3, [0031], if the two addresses are the same, it is determined that the device information of the wireless relay device is correct, S304) and 
in response to the at least one second router being multiple second routers and addresses of the multiple second routers being all in the list of addresses to be networked, selecting one or more of the multiple second routers as the router to be networked based on at least one of: signal strengths of signals of the multiple second routers as received by the first router; or reception time when the first router receives probe requests of the multiple second routers (figs. 1-3, [0031][0036], if the two addresses are the same, it is determined that the device information of the wireless relay device is correct, S304.   Note, here, a routing device is a relay device, therefore, multiple routing devices (1, 2, 3 ) can be multiple relay nodes respectively; judge based on the RSSI value carried in the request).  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 3 (14), Wang discloses the method of claim 1, wherein the probe request carries an organization identifier of the at least one second router and an equipment state of the at least one second router ([0015-17], the wireless relay device may select an SSID from the wireless charnel list, and send based on the SSID a Probe Request packet to the corresponding wireless routing device; the probe request may carrier device information which includes various identifiers), the method further comprising: 
determining, based on the probe request received, a signal strength of a signal of the at least one second router as received by the first router (figs. 1-3,  s303); 
in response to an organization identifier of the first router being identical to the organization identifier of the at least one second router, and the equipment state of the at least one second router being an uninitialized state, determining whether the signal strength is greater than or equal to a preset signal strength threshold (figs. 1-3,  [0015-18], after the relay device is powered on and activated (but not connected to other nodes), that is, the relay device is in uninitiated state; s202, s301, s302, s303); and 
in response to the signal strength being greater than or equal to the preset signal strength threshold, outputting first prompt information prompting networking authorization (fig. 1-3, [0032],  the wireless routing device may send the device information of the wireless relay device to a cloud server in order to authenticate the device information; s302, s303, s304; s102, s105, s106).
Regarding claim 4 (15), Wang discloses the method of claim 3, further comprising: before determining the router to be networked, receiving authorization information returned based on the first prompt information (figs. 1-3, [0032], receives an authentication result returned by the cloud server, it can be known whether the device information is correct)
Regarding claim 5 (16), Wang discloses the method of claim 3, further comprising: 
in response to the organization identifier of the first router differing from the organization identifier of the at least one second router, or the equipment state of the at least one second router being an equipment state other than the uninitialized state, continuing to monitor the probe request (figs. 1-3, S204, S305, disallowing the current device to be networked, and continues to monitor other probe request).  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 7 (18), Wang discloses the method of claim 1, further comprising: 
updating an equipment state of the first router; and 30Attorney Docket No. 163849.00224 including, in a preset field in the networking request to be returned by the first router, an updated equipment state of the first router and a first address of the router to be networked, acquiring the networking matching information ([0045], the response packet may include wireless parameter corresponding to the first router such as bandwidth mode, relay mode or state. When sending the packet to the router to be networked, the address of the router to be networked and the relay mode are usually included in the packet header of the response packet).  
Regarding claim 8 (19), Wang discloses the method of claim 1, further comprising: after completing networking, outputting second prompt information indicating completion of networking ([0059-61], establishes a connection with the selected wireless routing device, and can relay a wireless signal of the selected wireless routing device, here relaying a signal is an indication that the networking is completed).
Regarding claim 10, Wang discloses the method of claim 9, wherein the networking matching information comprises an organization identifier of the first router, an equipment state of the first router, and a first address (figs. 1-3, [0045], the response packet may include wireless parameter corresponding to the first router such as bandwidth mode, relay mode or state. When sending the packet to the router to be networked, the address of the router to be networked and the relay mode are usually included in the packet header of the response packet, sending a response indicates the router is in a networking state).  
wherein determining the router networking match according to the networking matching information comprises: in response to an organization identifier of the router to be networked being identical to the organization identifier of the first router, a second address of the router to be networked being identical to the first address in the networking matching information, and the equipment state of the first router being a networking state, determining the router networking match (figs. 1-3, [0045], the response packet may include wireless parameter corresponding to the first router such as bandwidth mode, relay mode or state. When sending the packet to the router to be networked, the address of the router to be networked and the relay mode are usually included in the packet header of the response packet; s202, s203).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ricci (US 20140310075).
Regarding claim 6 (11, 17), Wang discloses the method of claim 1, further comprising: 
Wang does not explicitly disclose after establishing the connection with the router to be networked, sending configuration information to the router to be networked, the configuration information being for the router to be networked to synchronize networking information of the first router in networking access.  
Wang discloses exchange timing information which can be considered as synchronization information, Ricci discloses after establishing the connection with the router to be networked, sending configuration information to the router to be networked, the configuration information being for the router to be networked to synchronize networking information of the first router in networking access (Ricci, [0541], after establishing the connection, the synchronization module 2194 can send and receive information to and from the vehicle control system).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of establishing connection as given by Wang with the teachings of synchronization given by Ricci. The motivation for doing so would have been to efficiently exchange synchronization information so that the nodes in the network are synchronized and other status information since synchronization is a necessary step for communication connection (Ricci, [0532]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474